73 So. 3d 383 (2011)
GLENCOE EDUCATION FOUNDATION, INC. d/b/a Virgil Brown Glencoe Charter School
v.
CLERK OF COURT AND RECORDER OF MORTGAGES FOR the PARISH OF ST. MARY, Louisiana, Lamar Contractors, Inc., Mayeux's Air Conditioning & Heating, Inc., Brown Drywall and Coating, Inc., the Sherwin-Williams Company, Chuckleberry's Commercial Floors, Inc., Premier Steel Fabrication & Construction, LLC, and the Hartford Casualty Insurance Company.
No. 2011-C-1142.
Supreme Court of Louisiana.
October 21, 2011.
*384 Denied.